 



Exhibit 10.1
SECOND AMENDMENT AGREEMENT
     This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 25th
day of April, 2007 among:
     (a) THE J. M. SMUCKER COMPANY, an Ohio corporation (“US Borrower”);
     (b) SMUCKER FOODS OF CANADA CO., a Nova Scotia corporation (successor by
amalgamation to J. M. Smucker (Canada) Inc.) (“Canadian Borrower” and, together
with US Borrower, collectively, “Borrowers” and, individually, each a
“Borrower”);
     (c) the Lenders, as defined in the Credit Agreement, as hereinafter
defined;
     (d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger and administrative
agent for the Lenders under the Credit Agreement (“Agent”); and
     (e) BANK OF MONTREAL, as the Canadian funding agent and syndication agent
under the Credit Agreement (the “Canadian Funding Agent”).
     WHEREAS, Borrowers, Lenders and Agent are parties to that certain Credit
Agreement, dated as of June 18, 2004, that provides, among other things, for
loans and letters of credit aggregating One Hundred Eighty Million Dollars
($180,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);
     WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrowers, Agent and the
Lenders agree as follows:
     1. Amendment to Definitions. Article I of the Credit Agreement is hereby
amended to delete the definitions of “Change in Control”, “Maximum Amount”,
“Maximum Canadian Revolving Amount”, “Maximum US Revolving Amount”, “Overall
Commitment Percentage”, and “Required Lenders” therefrom and to insert in place
thereof, respectively, the following:
          “Change in Control” shall mean:

 



--------------------------------------------------------------------------------



 



     (a) the acquisition of, or, if earlier, the shareholder or director
approval of the acquisition of, ownership or voting control, directly or
indirectly, beneficially or of record, on or after the Closing Date, by any
Person or group (within the meaning of Rule 13d-3 of the SEC under the 1934 Act,
as then in effect), of shares representing more than fifty percent (50%) of the
aggregate ordinary Voting Power represented by the issued and outstanding
capital stock of US Borrower; provided that the foregoing restriction shall not
apply to acquisitions of capital stock by the Smucker Family so long as the
acquisition by the Smucker Family of such Voting Power shall not result,
directly or indirectly, in a “going private transaction” within the meaning of
the 1934 Act;
     (b) the occupation of a majority of the seats (other than vacant seats) on
the board of directors of US Borrower by Persons who were neither (i) nominated
by the board of directors of US Borrower nor (ii) appointed by directors so
nominated;
     (c) the sale or transfer of all or substantially all of the assets of US
Borrower, in a single transaction or a series of related transactions, to any
person (within the meaning of Rule 13d-3 of the SEC under the Securities
Exchange Act of 1934, as in effect on the Closing Date) or related persons
constituting a group (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934, as in effect on the Closing Date); or
     (d) the occurrence of a change in control, or other similar provision, as
defined in any Material Indebtedness Agreement, the result of which is to cause
such Indebtedness to become due prior to its stated maturity.
          “Maximum Amount” shall mean:
     (a) for each US Lender, the amount set forth opposite such US Lender’s name
under the column headed “Maximum Amount” as set forth on Schedule 1 hereto,
subject to decreases determined pursuant to Section 2.9(d) hereof, reallocations
determined pursuant to Section 2.15 hereof and assignments of interests pursuant
to Section 10.10 hereof; and
     (b) for each Canadian Lender, the amount set forth opposite such Canadian
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.9(d) hereof,
reallocations determined pursuant to Section 2.15 hereof and assignments of
interests pursuant to Section 10.10 hereof.
     “Maximum Canadian Revolving Amount” shall mean the CAD Equivalent of Zero
Dollars ($0), as such amount may be reduced pursuant to Section 2.9(d) hereof or
reallocated pursuant to Section 2.15 hereof.
     “Maximum US Revolving Amount” shall mean One Hundred Eighty Million Dollars
($180,000,000), as such amount may be reduced pursuant to Section 2.9(d) hereof
or reallocated pursuant to Section 2.15 hereof.

2



--------------------------------------------------------------------------------



 



      “Overall Commitment Percentage” shall mean (a) with respect to a US
Lender, such US Lender’s percentage of the Total Commitment Amount based upon
such US Lender’s Maximum Amount of the Total Commitment Amount, and (b) with
respect to a Canadian Lender, such Canadian Lender’s percentage of the Total
Commitment Amount based upon such Canadian Lender’s Maximum Amount of the Total
Commitment Amount.
     “Required Lenders” shall mean, at any time, the holders of at least
fifty-one percent (51%) of the aggregate sum of the Lender Overall Basis of all
of the Lenders, as it may from time to time be set forth in Schedule 1 hereto.
     2. Addition to Definitions. Article I of the Credit Agreement is hereby
amended to add the following new definitions thereto:
     “Applicable Maximum Canadian Revolving Amount” shall mean, for each
Combined Lender, the amount set forth opposite such Combined Lender’s name under
the column headed “Canadian Revolving Credit Commitment Amount” as set forth on
Schedule 1 hereto, subject to decreases determined pursuant to Section 2.9(d)
hereof, reallocations determined pursuant to Section 2.15 hereof and assignments
of interests pursuant to Section 10.10 hereof.
     “Applicable Maximum US Revolving Amount” shall mean, for each Combined
Lender, the amount set forth opposite such Combined Lender’s name under the
column headed “US Revolving Credit Commitment Amount” as set forth on Schedule 1
hereto, subject to decreases determined pursuant to Section 2.9(d) hereof,
reallocations determined pursuant to Section 2.15 hereof and assignments of
interests pursuant to Section 10.10 hereof.
     “Balanced Combined Lender” shall mean a Combined Lender whose aggregate US
Revolving Credit Commitment and Dormant US Revolving Credit Commitment equals
the aggregate of its Canadian Revolving Credit Commitment and Dormant Canadian
Revolving Credit Commitment.
     “Combined Lender” shall mean (a) a US Lender that is also a Canadian
Lender, through a “Canadian (or city or province thereof) branch” or a Canadian
affiliate of such US Lender, or (b) a Canadian Lender that is also a US Lender,
through a “United States (or city or state thereof) branch” or a United States
affiliate of such Canadian Lender.
     “Dormant Canadian Commitment” shall mean the obligation hereunder of
certain Canadian Lenders to have their respective Dormant Canadian Revolving
Credit Commitments available to Canadian Borrower for the purposes of
increasing, pursuant to Section 2.15 hereof, the Canadian Commitment, during the
Commitment Period, by an amount up to the Dormant Total Canadian Amount.

3



--------------------------------------------------------------------------------



 



     “Dormant Canadian Revolving Credit Commitment” shall mean, for each
Canadian Lender, the amount set forth opposite such Canadian Lender’s name under
the column headed “Dormant Revolving Credit Canadian Commitment” as set forth on
Schedule 1 hereto, as the same may be revised from time to time pursuant to
Sections 2.9(d), 2.15 and 10.10 hereof.
     “Dormant Total Canadian Amount” shall mean the amount set forth under the
row titled “Dormant Canadian Amount” as set forth on Schedule 1 hereto, as the
same may be revised from time to time pursuant to Sections 2.9, 2.15 and 10.10
hereof.
     “Dormant Total US Amount” shall mean the amount set forth under the row
titled “Dormant US Amount” as set forth on Schedule 1 hereto, as the same may be
revised from time to time pursuant to Sections 2.9, 2.15 and 10.10 hereof.
     “Dormant US Commitment” shall mean the obligation hereunder of certain US
Lenders to have their respective Dormant US Revolving Credit Commitments
available to US Borrower for the purposes of increasing, pursuant to
Section 2.15 hereof, the US Commitment, during the Commitment Period, by an
amount up to the Dormant Total US Amount.
     “Dormant US Revolving Credit Commitment” shall mean, for each US Lender,
the amount set forth opposite such US Lender’s name under the column headed
“Dormant US Revolving Credit Commitment” as set forth on Schedule 1 hereto, as
the same may be revised from time to time pursuant to Sections 2.9, 2.15 and
10.10 hereof.
     “Lender Overall Basis” shall mean, at any time, for any Lender (which for
purposes of this definition includes any affiliate or branch thereof that is
also a Lender under this Agreement), the higher of, to the extent applicable,
(a) the sum of such Lender’s US Revolving Credit Commitment and Dormant US
Revolving Credit Commitment, or (b) the sum of such Lender’s Canadian Revolving
Credit Commitment and Dormant Canadian Revolving Credit Commitment; provided
that, for any Lender that is a Balanced Combined Lender, the Lender Overall
Basis shall be either subpart (a) or (b) above (since (a) and (b) above would be
the same). For clarification purposes, Schedule 1 hereto sets forth the “Lender
Overall Basis” for each Lender.
     “Unbalanced Combined Lender” shall mean a Combined Lender whose aggregate
US Revolving Credit Commitment and Dormant US Revolving Credit Commitment does
not equal the aggregate of its Canadian Revolving Credit Commitment and Dormant
Canadian Revolving Credit Commitment.
     “Ultimate Amount” shall mean One Hundred Eighty Million Dollars
($180,000,000) (or the CAD Equivalent thereof), as such amount may be reduced
pursuant to Section 2.9(d) hereof.
     3. Addition to US Revolving Credit. Section 2.2 of the Credit Agreement is
hereby amended to add the following new subsection (d) at the end thereto:

4



--------------------------------------------------------------------------------



 



     (d) US Lenders That Are Canadian Lenders. To the extent that a US Lender
has an affiliate or branch that is a Canadian Lender, such US Lender together
with its Canadian affiliate or branch shall be a Combined Lender and shall have
separate commitments under the Commitment. To the extent that a Revolving Loan
is made under the US Commitment, it will be made by the US Lender and, to the
extent that a Revolving Loan is made under the Canadian Commitment, it will be
made by the Canadian affiliate or branch of such US Lender. Accordingly,
(i) such US Lender (and not the Canadian affiliate or branch) will be the entity
that shares the risk described in subsections (b) and (c) of this Section 2.2
with respect to the Letters of Credit and US Swing Loans that are part of the US
Commitment, and (ii) the Canadian affiliate or branch of such US Lender will be
the entity that shares the risk described in subsection (b) of Section 2.3
hereof with respect to the Canadian Swing Loans that are part of the Canadian
Commitment.
     4. Addition to Canadian Revolving Credit. Section 2.3 of the Credit
Agreement is hereby amended to add the following new subsection (c) at the end
thereto:
     (c) Canadian Lenders That Are US Lenders. To the extent that a Canadian
Lender has an affiliate or branch that is a US Lender, such Canadian Lender
together with its US affiliate or branch shall be a Combined Lender and shall
have separate commitments under the Commitment. To the extent that a Revolving
Loan is made under the Canadian Commitment, it will be made by the Canadian
Lender and, to the extent that a Revolving Loan is made under the US Commitment,
it will be made by the US affiliate or branch of such Canadian Lender.
Accordingly, (i) such Canadian Lender (and not the US affiliate or branch) will
be the entity that shares the risk described in subsection (b) of this
Section 2.3 with respect to the Canadian Swing Loans that are part of the
Canadian Commitment, and (i) the US affiliate or branch of such Canadian Lender
will be the entity that shares the risk described in subsections (b) and (c) of
Section 2.2 hereof with respect to the Letters of Credit and US Swing Loans that
are part of the US Commitment.
     5. Amendment to Facility Fees. Section 2.9 of the Credit Agreement is
hereby amended to delete subpart (a) therefrom and to insert in place thereof
the following:
     (a) Facility Fee. Borrowers shall pay to Agent (as provided below), for the
account of each Lender, as a consideration for the credit facilities provided by
the Lenders under this Agreement, a facility fee from the Second Amendment
Effective Date to and including the last day of the Commitment Period, payable
quarterly, at a rate per annum equal to (i) the Applicable Facility Fee Rate in
effect on the payment date, times (ii) the average daily Lender Overall Basis
for such Lender in effect during such quarter. The facility fee shall be payable
in arrears, on July 31, 2007 and on each Regularly Scheduled Payment Date
thereafter, and on the last day of the Commitment Period. In order to minimize
any possible adverse tax consequences, Borrowers shall have the option to
designate which portion of the facility fees is due and payable from US Borrower
and which portion is due and payable from Canadian Borrower. In no event

5



--------------------------------------------------------------------------------



 



shall Canadian Borrower be required to make payments under this subsection on
behalf of US Borrower, or with respect to the US Commitment.
     6. Amendment to Reduction of Commitment. Section 2.9(d) of the Credit
Agreement is hereby amended to delete subpart (iii) therefrom and to insert in
place thereof the following:
     (iii) Generally. If Borrowers reduce in whole the Commitment of the
Lenders, on the effective date of such reduction (Borrowers having prepaid in
full the unpaid principal balance, if any, of the Loans, together with all
interest and facility and other fees accrued and unpaid), all of the Notes, if
Notes have been issued, shall be delivered to Agent marked “Canceled” and Agent
shall redeliver such Notes to Borrowers. Any partial reduction in the Total
Commitment Amount shall be effective during the remainder of the Commitment
Period and shall result in a corresponding reduction of the Ultimate Amount.
Notwithstanding anything in this Section to the contrary, at any time that there
shall be a permanent reduction in the US Commitment or the Canadian Commitment
pursuant to subparts (i) and (ii) above, the Dormant US Commitment and the
Dormant Canadian Commitment (as applicable) shall be automatically decreased so
that (A) the amount of the Dormant US Commitment does not exceed the amount of
the resulting Canadian Commitment, and (B) the amount of the Dormant Canadian
Commitment does not exceed the amount of the resulting US Commitment.
     7. Amendment to Amount and Terms of Credit. Article II of the Credit
Agreement is hereby amended to add the following new Section 2.15 at the end
thereto:
     Section 2.15. Reallocation of US and Canadian Revolving Commitments.
     (a) Increase in US Commitment and Decrease in Canadian Commitment. So long
as no Default or Event of Default exists, Borrowers shall have the right, with
three Business Days prior written notice to Agent and Canadian Funding Agent, to
increase the Maximum US Revolving Amount up to the Ultimate Amount. Each such
increase shall:
     (i) be in an amount of at least Ten Million Dollars ($10,000,000),
increased by increments of Five Million Dollars ($5,000,000) (but in no event
greater than the Dormant Total US Amount effective immediately prior to such
increase);
     (ii) result in a decrease of the Maximum Canadian Revolving Amount by an
amount equal to such increase by (A) first, proportionally decreasing the
Applicable Maximum Canadian Revolving Amount of each Canadian Lender that is not
a Combined Lender, (B) second, if applicable, proportionally (based on their
respective Dormant US Revolving Credit Commitments) decreasing the Applicable
Maximum Canadian Revolving Amount of each Unbalanced Combined Lender, and
(C) third, if applicable, proportionally decreasing the Applicable Maximum
Canadian Revolving Amount of each Balanced Combined Lender;

6



--------------------------------------------------------------------------------



 



     (iii) (1) first, proportionally increase the Applicable Maximum US
Revolving Amount of each US Lender that is not a Combined Lender, (2) second, if
applicable, proportionally (based on their respective Dormant US Revolving
Credit Commitments) increase the Applicable Maximum US Revolving Amount of each
Unbalanced Combined Lender, and (3) third, if applicable, proportionally
increase the Applicable Maximum US Revolving Amount of each Balanced Combined
Lender; and
     (iv) proportionately (y) increase such Canadian Lender’s Dormant Canadian
Commitment, and (z) decrease such US Lender’s Dormant US Commitment.
     (b) Increase in Canadian Commitment and Decrease in US Commitment. So long
as no Default or Event of Default exists, Borrowers shall have the right, with
three Business Days prior written notice to Agent and Canadian Funding Agent, to
increase the Maximum Canadian Revolving Amount up to the Ultimate Amount. Each
such increase shall:
     (i) be in an amount of at least Ten Million Dollars ($10,000,000),
increased by increments of Five Million Dollars ($5,000,000) (but in no event
greater than the Dormant Total Canadian Amount effective immediately prior to
such increase);
     (ii) result in a decrease of the Maximum US Revolving Amount by an amount
equal to such increase by (A) first, proportionally decreasing the Applicable
Maximum US Revolving Amount of each US Lender that is a Balanced Combined
Lender, (B) second, if applicable, proportionally (based on their respective
Dormant Canadian Revolving Credit Commitment) decreasing the Applicable Maximum
US Revolving Amount of each Unbalanced Combined Lender, and (C) third, if
applicable, proportionally decreasing the Applicable Maximum US Revolving Amount
of each US Lender that is not a Combined Lender;
     (iii) (1) first, proportionally increase the Applicable Maximum Canadian
Revolving Amount of each Canadian Lender that is a Balanced Combined Lender, (2)
second, if applicable, proportionally (based on their respective Dormant
Canadian Revolving Credit Commitment) increase the Applicable Maximum Canadian
Revolving Amount of each Unbalanced Combined Lender, and (3) third, if
applicable, proportionally increase the Applicable Maximum Canadian Revolving
Amount of each Canadian Lender that is not a Combined Lender; and
     (iv) proportionately (y) increase such US Lender’s Dormant US Commitment,
and (z) decrease such Canadian Lender’s Dormant Canadian Commitment.

7



--------------------------------------------------------------------------------



 



     (c) Generally. In connection with any increase set forth in subparts
(a) and (b) above, (i) Schedule 1 hereto shall be automatically amended, without
further action, to reflect the result of any such increase (provided that Agent
shall provide to Borrowers and each Lender a revised Schedule 1 to this
Agreement, including revised Applicable Commitment Percentages for each of the
Lenders, if appropriate, which Schedule 1 may be provided at the time of such
increase or thereafter, and shall be effective as of the date of such increase);
and (ii) Borrowers shall execute and deliver to Agent and the Lenders such
replacement or additional Revolving Credit Notes as shall be required by Agent
(to replace or supplement the Notes previously requested by the Combined
Lenders). On the date of each such increase, the Lenders shall make adjustments
among themselves with respect to the Revolving Loans then outstanding and
amounts of principal, interest, facility fees, and other amounts paid or payable
with respect thereto as shall be necessary, in the opinion of Agent, in order to
reallocate among such Lenders such outstanding amounts, based on the revised
Applicable Commitment Percentages. Borrowers hereby agree to indemnify and to
hold each Lender harmless for any amount payable under Article III hereof as a
result of a prepayment of a Fixed Rate Loan pursuant to a reallocation of
Commitments under this Section 2.15.
     8. Amendment to Amendments, Consents. Section 10.3 of the Credit Agreement
is hereby amended to delete subpart (a) therefrom, and to insert in place
thereof the following:
     (a) except with respect to increases pursuant to Section 2.15 hereof, any
increase in the Commitment, the US Commitment or the Canadian Commitment,
     9. Amendment to Schedules. The Credit Agreement is hereby amended to delete
Schedule 1 (Commitment of Lenders) therefrom, and to insert in place thereof, a
new Schedule 1 in the form of Schedule 1 attached hereto.
     10. Closing Deliveries. Concurrently with the execution of this Amendment,
     (a) Borrowers shall:
     (i) deliver to Agent, for delivery to each US Lender that is also a
Combined Lender and that has requested a Note, a replacement Note that reflects
the full amount of its US Commitment;
     (ii) cause each Guarantor of Payment to execute the attached Acknowledgment
and Agreement; and
     (iii) pay all legal fees and expenses of Agent in connection with this
Amendment.
     (b) Agent and Canadian Funding Agent shall execute an Amended and Restated
Lender Agreement and, in connection therewith, each Lender authorizes Agent and
Canadian Funding Agent to execute such agreement on its behalf, and agrees to be
bound thereby;

8



--------------------------------------------------------------------------------



 



     11. Representations and Warranties. Each Borrower hereby represents and
warrants to Agent and the Lenders that (a) such Borrower has the legal power and
authority to execute and deliver this Amendment; (b) the officers executing this
Amendment have been duly authorized to execute and deliver the same and bind
such Borrower with respect to the provisions hereof; (c) the execution and
delivery hereof by such Borrower and the performance and observance by such
Borrower of the provisions hereof do not violate or conflict with the
organizational agreements of such Borrower or any law applicable to such
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
such Borrower; (d) no Default or Event of Default exists under the Credit
Agreement, nor will any occur immediately after the execution and delivery of
this Amendment or by the performance or observance of any provision hereof;
(e) such Borrower is not aware of any claim or offset against, or defense or
counterclaim to, such Borrower’s obligations or liabilities under the Credit
Agreement or any Related Writing; and (f) this Amendment constitutes a valid and
binding obligation of such Borrower in every respect, enforceable in accordance
with its terms.
     12. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing. The notice address for
Bank of Montreal, Chicago Branch set forth on the signature pages of this
Amendment shall be the notice address of Bank of Montreal, Chicago Branch for
purposes of Section 10.4 of the Credit Agreement.
     13. Waiver. Each Borrower, by signing below, hereby waives and releases
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which such Borrower is aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
     14. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     15. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     16. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     17. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

9



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWERS, THE LENDERS AND AGENT, TO THE EXTENT
PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWERS, THE LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            THE J. M. SMUCKER COMPANY
      By:   /s/ Mark R. Belgya        Name:    Mark R. Belgya       Title: 
 Treasurer        SMUCKER FOODS OF CANADA CO.
      By:    /s/ Mark R. Belgya       Name:     Mark R. Belgya       Title: 
 Treasurer        KEYBANK NATIONAL ASSOCIATION,
   as Agent and as a Lender
      By:    /s/ Brendan A. Lawlor       Name:     Brendan A. Lawlor       
Title:    Senior Vice President       BANK OF MONTREAL,
   as Canadian Funding Agent, Syndication
   Agent and as a Lender
      By:    /s/ Ben Ciallella       Name:    Ben Ciallella        Title:  
 Vice President    

Signature Page 1 of 2 to
Second Amendment Agreement

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK
      By:    /s/ Martin H. McGinty       Name:    Martin H. McGinty       
Title:    Vice President     Address: 115 S. LaSalle Street 
                 Chicago, IL 60603 BANK OF MONTREAL, Chicago branch
                     Attn: Food Group By:    /s/ Betzaida Erdelyi       Name:  
 Betzaida Erdelyi       Title:    Director       FIFTH THIRD BANK, Toronto
branch,
   a branch of an Ohio banking corporation
      By:    /s/ Jeremaih A. Hynes       Name:    Jeremaih A. Hynes       
Title:    Vice President and Principal Officer    

Signature Page 2 of 2 to
Second Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing Second Amendment Agreement dated as of April 25, 2007. The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned shall remain in full force and effect and
be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                      THE J. M. SMUCKER COMPANY   J.M. SMUCKERS LLC
   (f/k/a Smucker-IMC, Inc.)
 
                   
By:
  /s/     Mark R. Belgya   By:   /s/    Mark R. Belgya
 
  Name:   Mark R. Belgya        Name:   Mark R. Belgya 
 
  Title:   Treasurer        Title:   Treasurer 

Signature Page to
Acknowledgment and Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                                              US REVOLVING             US
REVOLVING CREDIT   CREDIT   DORMANT US         COMMITMENT   COMMITMENT  
REVOLVING CREDIT     US LENDERS   PERCENTAGE   AMOUNT   COMMITMENT   MAXIMUM
AMOUNT
KeyBank National Association
    41.67 %   $ 75,000,000     $ 0     $ 75,000,000  
Bank of Montreal, Chicago Branch
    36.11 %   $ 65,000,000     $ 0     $ 65,000,000  
Fifth Third Bank
    22.22 %   $ 40,000,000     $ 0     $ 40,000,000  
 
    100.00 %                        
Dormant Total US Amount
                  $ 0          
Maximum US Revolving Amount
          $ 180,000,000             $ 180,000,000  

                                              CANADIAN REVOLVING            
CANADIAN REVOLVING   CREDIT   DORMANT CANADIAN         CREDIT COMMITMENT  
COMMITMENT   REVOLVING CREDIT     CANADIAN LENDERS   PERCENTAGE   AMOUNT  
COMMITMENT   MAXIMUM AMOUNT
Bank of Montreal
    0.00 %   $ 0     $ 65,000,000     $ 0  
Fifth Third Bank, Toronto branch
    0.00 %   $ 0     $ 10,000,000     $ 0  
 
    0.00 %                        
Dormant Total Canadian Amount
                  $ 75,000,000          
Maximum Canadian Revolving Amount
          $ 0             $ 0  
 
                               
TOTAL COMMITMENT AMOUNT
                          $ 180,000,000  

          LENDER   LENDER OVERALL BASIS
KeyBank National Association
  $ 75,000,000  
Bank of Montreal (includes the Chicago branch)
  $ 65,000,000  
Fifth Third Bank (includes the Toronto branch)
  $ 40,000,000  

S-1